Citation Nr: 1047538	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  08-09 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hypertension

2.  Entitlement to service-connection for a neck disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1995 to 
January 1998.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In April 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge at the RO.  The Veteran 
also testified at a formal hearing at the RO in March 2008.  The 
transcripts of those hearings are of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After careful review of the record, the Board finds that a remand 
for additional development is necessary before proceeding to 
evaluate the merits of the Veteran's claims.  

In regards to the Veteran's hypertension claim, it appears that 
additional VA medical records exist that are not in the claims 
file.  In her October 2005 informal claim, the Veteran stated 
that she had been treated at the Mare Island facility within a 
few months after her release from active duty.  However, the 
record does not appear to contain any records from the Mare 
Island Outpatient Clinic.  Therefore, any outstanding VA 
treatment records should be obtained and associated with the 
claims file.

After the Board's remand, VA afforded the Veteran a compensation 
and pension examination for her neck disorder in August 2010.  VA 
has a duty to ensure that any examination or VA opinion it 
provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board observes, however, that the medical opinion 
was inadequate for rating purposes.  To be sure, the examiner 
stated that the Veteran's neck disorder was as likely as not 
"partly" related to her fibromyalgia problem and "whatever 
triggers that."  Thus, the examiner did not provide an adequate 
opinion regarding whether the Veteran's active military service 
caused or aggravated her neck disorder.   Consequently, a remand 
is necessary to provide the Veteran with an adequate medical 
opinion that relies on all the evidence of record and fully 
explains all findings and opinions in sufficient detail. 

Accordingly, the case is REMANDED for the following action:

1.  Please make reasonable efforts to obtain 
the Veteran's complete outpatient treatment 
records from the Mare Island VA Outpatient 
Clinic dated from her separation from active 
military duty in January 1998 to the present.  

2.  Return the Veteran's claims file to the VA 
examiner who conducted the August 2010 VA neck 
examination.  If the August 2010 examiner is 
not available, the Veteran's claims file should 
be forwarded to another appropriate clinician.  
A new examination should only be scheduled if 
deemed necessary by the new examiner.  The 
claims file and a copy of this remand must be 
made available to and reviewed by the examiner.  
The examiner should indicate in the report that 
the claims file was reviewed.  

The examiner should render an opinion as to 
whether the Veteran's neck disorder is at least 
as likely as not (i.e., probability of 50 
percent) caused by or aggravated by her period 
of active military service.  The examiner must 
provide a comprehensive report including 
complete rationales for all conclusions 
reached.   

3.	After any additional development deemed 
necessary is accomplished, the Veteran's claims 
should be readjudicated.  If any benefit sought 
on appeal remains denied, the Veteran and her 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law, as well as regulations 
considered pertinent to the issue.  An 
appropriate period of time should be allowed 
for response by the Veteran.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if in order.       
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


